       Case 9:21-cv-00063-DLC-KLD Document 6 Filed 05/24/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 SITE 2020 INCORPORATED,                           CV 21-63-M-DLC-KLD

                      Plaintiff,
                                                   ORDER
 vs.

 SUPERIOR TRAFFIC SERVICES,
 LLC,

                      Defendant.

       Plaintiff moves for the admission of John S. Artz, Matthew J. Marquardt,

and Priscilla Ghita to practice before this Court in this case with J.R. Casillas and

Peter F. Lacny to act as local counsel. (Doc. 3.) Mr. Artz’s, Mr. Marquardt’s, and

Ms. Ghita’s applications appear to be in order.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Mr. Artz, Mr. Marquardt, and Ms. Ghita pro hac vice is GRANTED on the

condition that they shall do their own work. This means that Mr. Artz, Mr.

Marquardt, and Ms. Ghita must do their own writing, sign their own pleadings,

motions, and briefs, and appear and participate personally. Counsel shall take

steps to register in the Court’s electronic filing system (“CM-ECF”). Further

information is available on the Court’s website, www.mtd.uscourts.gov, or from

the Clerk’s Office.
      Case 9:21-cv-00063-DLC-KLD Document 6 Filed 05/24/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Artz, Mr. Marquardt, and Ms. Ghita, within fifteen (15) days of the date of this

Order, file a pleading acknowledging their admission under the terms set forth

above.

      DATED this 24th day of May, 2021.



                                      _______________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge
